DETAILED ACTION
This action is responsive to the application No.16/387,243 filed on 04/17/2019.
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Response to Amendment
Applicant's arguments received on 01/12/2021 in which claim 1 has been amended and is independent claims. Claims 1-8 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Xu (US 2007/0034944 A1; hereinafter ‘Xu’), in view of Anderson (US 2008/0042196 A1; hereinafter ‘Anderson’).
Regarding independent claim 1, Xu’s Fig. 2 discloses a method of forming a semiconductor structure comprising at least one metal-oxide-semiconductor field-effect transistor (MOSFET) power device, the method comprising: 
forming an active region (where is the portion or area to forming the elements 112/114/126/128/130/132/136, see Fig. 2);
forming a buried well (114, [0034]) in the active region, the buried well having a first conductivity type (P, [0034]);
forming a source region (130, [0037]) in the active region proximate an upper surface (see Fig. 2) of the active region , the source region (130) having a second conductivity type (N+, [0037]) and being electrically (source 130 connected with 114 by 132, See Fig. 2) connected to the buried well (114);
forming a drain region (128, [0036]) in the active region proximate the upper surface of the active region (see Fig. 2) and spaced laterally from the source region (130), the drain region (128) having the second conductivity type (N+, [0036]);
forming a body region (132, [0037]) in the active region between (the portion of 132 touching the LDD-N region 126 is between 130 and 128) the source region (130) and the drain region (128), the body region (132) being formed in direct contact on at least a portion (see Fig. 2) of the buried well (114), the body region (132) having the first conductivity type (P, Fig. 1, [0037]);

forming a drain terminal (146/148, Fig. 2, [0046]) on the upper surface of the active region and electrically connected (see Fig. 2) to the drain region (128);
forming a source terminal (i.e., continuous conductive layer serves as a source contact, [0043]) electrically connected to the source region (130, see Fig. 2); and 
forming a shielding structure (154, [0042]) proximate the upper surface of the active region between the gate (118) and the drain region (128), the shielding structure (154) having a field plate (152, [0042]), 
with respect to the limitation “configured to control an electric field distribution along a top oxide interface away from an edge of the gate nearest the drain terminal…”, since prior art apparatus teaches all the structural limitations of the claim, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, see MPEP 2114(ii)); 
wherein:
the buried well (114) has a first end (see Fig. 2) below the source terminal (130) and a second end (see Fig. 2) that extends partially below the drain region (128), the second end being laterally spaced from the drain terminal (128) between the drain terminal (128) and the body region (132);
Xu does not explicitly disclose
the buried well is configured, in conjunction with the drain region, to form a clamping diode operative to position a breakdown avalanche region between the buried well and the drain terminal; and
a breakdown voltage of the MOSFET power device is a function of one or more characteristics of the buried well.
Anderson’s Fig. 6 discloses the buried well (66, Fig. 6, [0031]) is configured, in conjunction with the drain region (78, Fig. 6, [0031]), to form a clamping diode (14, Fig. 6, [0026 and 0032]), 1
with respect to the limitation “operative to position a breakdown avalanche region between the buried well and the drain terminal; and a breakdown voltage of the MOSFET power device is a function of one or more characteristics of the buried well…”. Anderson’s Fig. 6 show the similar structure it appears it would inherently function as a diode as claimed. However, even if not, it would have been obvious to have it form as a diode. Therefore, since prior art apparatus teaches all the structural limitations of the claim, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, see MPEP 2114(ii).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Anderson to teachings of Xu such as applied the clamping diode 14 operative to position a breakdown avalanche region between the buried well and the drain terminal of similar the semiconductor field-effect transistor (MOSFET) power device (Anderson Fig. 6) of Anderson to the semiconductor device (Xu Fig. 2) of Xu. One of ordinary skill in the art would have been motivated to make this modification One of ordinary skill in the art would have been motivated to make this modification in order to manipulate the input voltage, clamping diode can be frequently used in removing the distortions and identification of polarity of the circuits, and protection from reverse current supply.
Regarding claim 2, Xu’s Fig. 2 discloses the method of claim 1, but does not explicitly disclose further comprising: 
forming a first insulating layer on a substrate;
forming the active region on at least a portion of the first insulating layer; and 
forming the buried well proximate an interface between the active region and the first insulating layer.
Anderson’s Fig. 6 discloses forming a first insulating layer (84, Fig. 6, [0036], Anderson) on a substrate (86, [0036], Anderson);
forming the active region (where is the portion or area to forming the elements 66, 70, 72, 74, 76 and 78, see Fig. 6, Anderson) on at least a portion (see Fig. 6) of the first insulating layer (84); and 
forming the buried well (66) proximate an interface (see Fig. 6) between the active region and the first insulating layer (84).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to apply the teachings of Anderson to teachings of Xu such as applied forming the buried well 66 proximate an interface between the active region and the first insulating layer 84 (Anderson Fig. 6) of Anderson to the semiconductor device (Xu Fig. 2) of Xu. One of ordinary skill in the art would have been motivated to make this modification such as reducing body diode reverse recovery time in lateral power semiconductor devices (Anderson, [0002]). 
Regarding claim 3, Xu’s Fig. 2 discloses the method of claim 1, further comprising:
forming the shielding structure (154, [0039]) as an extension of a conductive layer (Fig. 2 shown shielding structure 154 is extension become conductor) contacting the source terminal (130) and overlapping at least a portion of the gate (118, see Fig. 2).
Regarding claim 4, Xu’s Fig. 2 discloses the method of claim 1, further comprising:
forming the field plate (152, Fig. 2, [0043]) as a stepped extension of the shielding structure and proximate the drain terminal.
Xu’s Fig. 2 discloses forming the field plate (152, Fig. 2, [0043]) as a stepped extension (Fig. 2 shown field plate forming with stepped extension, [0043]) of the shielding structure (154, Fig. 2, [0043]) and proximate the drain terminal (128, Fig. 2, [0039]).
Regarding claim 5, Xu’s Fig. 2 discloses the method of claim 4, further comprising:
forming the field plate (152, Fig. 2, below, [0043]) with a first portion (see examiner mark-up Fig. 2 below) extending along and spaced from the upper surface of the of the active region (i.e., the region to forming the elements 130, 132, 126 and 128, see Fig. 2, [0046]) and a second portion (see examiner mark-up Fig. 2 below) extending along and spaced from the upper surface of the active region (i.e., the region to forming the elements 130, 132, 126 and 128, see Fig. 2, [0046]), the second portion being closer than the first portion to the drain terminal (128, see Fig. 2 below) and spaced a greater distance than the first portion (see examiner mark-up Fig. 2 below) from the upper surface of the active region (i.e., the region to forming the elements 130, 132, 126 and 128, see Fig. 2).


    PNG
    media_image1.png
    410
    459
    media_image1.png
    Greyscale


Regarding claim 6, Williams608 in view of Anderson disclose the method of claim 1, but do not teach further comprising:
forming an electrical connection as a silicide layer lining a source contact trench between the source region and the body region and extending through the source region into the body region.
Xu’s Fig. 2 discloses forming an electrical connection (150, [0043]) as a silicide layer (0043) lining a source contact trench (140, [0043], see Fig. 1 and 2, [0043]) between the source region (130, [0043]) and the body region (132, [0043]) and extending through the source region (130) into the body region (132).
Regarding claim 7, Xu in view of Anderson disclose the method of claim 1, further comprising:
forming control circuitry integrated with the MOSFET power device on a common substrate, the control circuitry being configured to selectively control an operation of the MOSFET power device.
with respect to the limitation " the MOSFET power device on a common substrate, the control circuitry being configured to selectively control an operation of the MOSFET power device.....", since prior art apparatus teaches all the structural limitations of the claim, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, see MPEP 2114(ii).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Xu (US 2007/0034944 A1; hereinafter ‘Xu’), in view of Anderson (US 2008/0042196 A1; hereinafter ‘Anderson’), and further in view of Williams (US 5,814,858 A1; hereinafter ‘Williams858’).
Regarding claim 8, Xu in view of Anderson disclose the method of claim 1, but do not teach further comprising:
forming a plurality of gate trench structures extending vertically from the upper surface of the active region into the buried well; wherein:
each of the gate trench structures includes sidewalls and a bottom wall having an insulating material formed thereon;
the gate trench structures are filled with a conductive material; the gate trench structures are electrically connected to the gate;
a voltage applied to the gate is operative to modulate a conduction current which flows between the gate trench structures through the active region; and
an amplitude of the conduction current is controlled as a function of the voltage.
Williams’s Fig. 8 and 11D discloses forming a plurality of gate trench structures (802, col 6, lines 26-42) extending vertically from the upper surface of the active region (i.e., where are the portion or area of elements 802, 804, 806 808 and 820 have been forming, Fig. 8) into the buried well (820, col 6, lines 26-42);
Wherein:
each of the gate trench structures (802) includes sidewalls and a bottom wall (Fig. 8) having an insulating material (gate oxide where the trench extends into N+ buried layer 820, col 6, lines 26-42, (1102, Fig. 11D, col 7, lines 27-36)) formed thereon;
the gate trench structures (802) are filled with a conductive material (claim 22 shown “filling said trench with a conductive gate material”);
the gate trench structures (802) are electrically connected to the gate (they are connected together for function of device);
with respect to the limitation “a voltage applied to the gate is operative to modulate a conduction current which flows between the gate trench structures through the active region; and
an amplitude of the conduction current is controlled as a function of the voltage.” since prior art apparatus teaches all the structural limitations of the claim, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, Therefore, it is capable for device is function the same, see MPEP 2114(ii).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Williams to teachings of Xu such as applied the gate trench structures (Williams Fig. 8 and 11D) of Williams to the LDMOS (Xu Fig. 2) of Xu, One of ordinary skill in the art would have been motivated to make this modification in order to reduce the physical size of the device to accommodate requirements such as high voltage and current.
Response to Arguments
Applicant's arguments filed 01/12/2021 with respect to claims 1-8 have been considered but are moot because a new rejection with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG  LE/
Examiner, Art Unit 2815